Opinion
Per Curiam:
This case is remanded to the
trial court to allow appellant to file a motion to withdraw his guilty plea nunc pro tunc. Commonwealth v. Roberts, 237 Pa. Superior Ct. 336, 352 A.2d 140 (1975). This disposition will give the trial court the opportunity to consider the sufficiency of the guilty plea colloquy. Since appellant is now represented by counsel other than his trial counsel, this will allow consideration of appellant’s claim of ineffective assistance of counsel, which we deem preserved. Should the trial court determine that the colloquy was insufficiént or that trial counsel was ineffective, appellant shall be allowed to withdraw his guilty plea; petition for reargument refused June 16, 1976.